388 U.S. 452 (1967)
A QUANTITY OF COPIES OF BOOKS ET AL.
v.
KANSAS.
No. 865.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS.
Stanley Fleishman for petitioners.
Robert C. Londerholm, Attorney General of Kansas, for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Supreme Court of Kansas is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE would grant the petition and set the case for oral argument in light of A Quantity of Books v. Kansas, 378 U.S. 205.
MR. JUSTICE CLARK would grant the petition and affirm the judgment.
MR. JUSTICE HARLAN adheres to the views expressed in his separate opinions in Roth v. United States, 354 U.S. 476, 496, and Memoirs v. Massachusetts, 383 U.S. 413, 455, and on the basis of the reasoning set forth therein would affirm.